Citation Nr: 1015912	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to Agent 
Orange, ionizing radiation, and asbestos.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter
ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1965.  He passed away in April 2005.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the RO that 
denied entitlement to service connection for cause of the 
Veteran's death, entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, and entitlement to accrued benefits.

In January 2009, the appellant and her son and daughter, 
accompanied by the appellant's representative, testified 
before the undersigned Acting Veterans Law Judge at the local 
regional office.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  At the hearing, 
additional evidence was associated with the Veteran's claims 
file, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in reviewing the 
appellant's claim.  38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for the cause 
of the Veteran's death, to include as due to exposure to 
Agent Orange, ionizing radiation, and asbestos is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1. The Veteran was not evaluated as totally disabled for ten 
continuous years immediately preceding his death, was not 
evaluated as totally disabled continuously from the date of 
separation from service and for a period of not less than 
five years immediately preceding his death, and was not a 
former prisoner of war.

2. The Veteran was not "entitled to receive" total disability 
compensation by way of any of the exceptions listed under 38 
C.F.R. § 3.22(b).

CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
relevant facts are undisputed and the resolution of the 
appellant's claim is entirely dependent upon the application 
of relevant statutes and regulations, no notice or assistance 
is required under the VCAA in the instant case.  See Kane v. 
Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
Veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability that was (1) rated by VA as 
totally disabling for a continuous period of at least ten 
years immediately preceding death; or (2) rated by VA as 
totally disabling continuously since the Veteran's release 
from active duty and for a period of at least five years 
immediately preceding death; or (3) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes 
of this section, the total disability rating may be based on 
schedular considerations or on unemployability (TDIU). 38 
C.F.R. § 3.22 (c).  Further, 38 C.F.R. § 3.22(b) sets forth 
eight possible exceptions under which a Veteran will be 
considered "entitled to receive" total disability 
compensation even if he or she was not actually receiving 
total disability compensation as specified above.  Under the 
current version of 38 C.F.R. § 3.22, DIC benefits may not be 
awarded based on "hypothetical entitlement" to a total 
disability rating for ten years preceding the Veteran's 
death, no matter when the claim was filed. See Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. 
Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

In this case, the Veteran was not service connected for any 
disabilities.  It follows that the Veteran was also not rated 
as totally disabled continuously since separation from 
service for a period of at least five years preceding his 
death.  The appellant does not contend, nor has it been 
otherwise shown, that the Veteran was a former prisoner of 
war.  As such, the Veteran was not in actual receipt of 
compensation for a service-connected disability that was 
rated as totally disabling for any of the required periods of 
time under 38 C.F.R. § 3.22(a).

The appellant has not alleged, nor is there any other 
indication in the evidence of record, that the criteria have 
been met to establish that the Veteran was "entitled to 
receive" total disability compensation under any of the 
exceptions listed in 38 C.F.R. § 3.22(b).  In particular, the 
appellant has not alleged that the Veteran would have been 
receiving total disability compensation for a period of ten 
years preceding his death but for clear and unmistakable 
error (CUE) committed by VA in a prior decision during his 
lifetime.  See 38 C.F.R. § 3.22 (b)(1).  Accordingly, there 
is no legal basis to grant the appellant's claim for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

In denying the appellant's claim, the Board does not wish to 
diminish the Veteran's distinguished service in any way. 
Although the Board is sympathetic to the appellant's claim, 
entitlement to DIC benefits is prefaced on specific and 
unambiguous requirements, which have not been met.  The Board 
has no authority to grant claims on an equitable basis and, 
instead, is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

Although the Board regrets the additional delay, the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death must be remanded in order to 
ensure that due process is followed and that there is a 
complete record upon which to decide such claim so that the 
appellant is afforded every possible consideration. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the appellant should be provided with notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In the context of a claim for DIC benefits under 38 
U.S.C.A. § 1310, VCAA notice must include 1) a statement of 
the conditions (if any) for which the Veteran was service- 
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  In addition, if a DIC application and 
accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA must provide 
notice that informs the claimant of how to substantiate the 
assertion advanced, taking into account the evidence 
submitted in connection with the application.  Id. at 353. 
The Board notes that the appellant was issued a notice letter 
in May 2005; however, such letter did not contain all of the 
notification as required by Hupp.  As such, upon remand, the 
appellant should be issued a fully VCAA-compliant notice with 
respect to her claim for DIC benefits based on service 
connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA- compliant 
notice that informs her of the evidence 
and information necessary to substantiate 
her claim for service connection for the 
cause of the Veteran's death. 
Specifically, the notice should include a 
list of the conditions for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected, as required by Hupp, supra.

2.  Then readjudicate the appellant's 
claim of service connection for the cause 
of the Veteran's death. If the claim 
remains denied, issue a supplemental 
statement of the case, which addresses all 
evidence associated with the claims file 
since the last statement of the case, as 
well as all relevant law. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


